Broyles, P. J.
The controlling question in this case was whether the consideration of the notes sued on was the sale of intoxicating liquors, and the renting of a saloon and fixtures for the purpose of retailing' such liquors, in the city of Chattanooga, Tennessee, in violation of the laws of that State. There was an acute conflict in the evidence as to this question, and therefore the court erred in directing a verdict for the defendant.

Judgment reversed.


Jenkins and Bloodworth, JJ., concur.